 

Exhibit 10.2

 

 OMNICELL QUARTERLY EXECUTIVE BONUS PLAN

 

(FY 2008 — Effective beginning Q1 2008)

 

OBJECTIVES:

1) Drive earnings predictability and revenue growth

 

2) Drive execution of operating plan and strategic objectives

 

3) Motivate and inspire employees to contribute at peak performance

 

ELIGIBILITY : Certain employees at the Director level and above (including
Section 16 executive officers) who are employed full-time by Omnicell during an
eligibility period (fiscal quarter) are eligible for the Executive Bonus Plan.
If an individual is hired after the fifteenth day of the second month of the
relevant quarter, or is no longer employed by Omnicell as of the last day of the
relevant quarter, the employee is not eligible to participate in the Executive
Bonus Plan for that quarter.

 

INCENTIVE THRESHOLD: Before any Incentive Targets are paid, the Corporate Target
must be achieved; however, achieving the Corporate Target itself does not have
any bonus value associated with it.

 

INCENTIVE TARGET : The Incentive Target is stated as a percentage of quarterly
base salary.  100% of the total Incentive Target is based on achievement of the
quarterly Individual Targets.  It is anticipated that the Incentive Target
levels will range from 25% to 80% of quarterly salary depending on the position
of the participant.

 

PAYMENT SCHEDULE : The Incentive Target is paid on a quarterly basis typically
in the first payroll period after the compensation committee of the Board of
Directors (the “Committee”) has determined that the Corporate Target for a
particular quarter was reached.

 

BONUS COMPONENTS

 

Corporate Target: The Corporate Target is driven by the achievement of corporate
profitability, revenue growth goals and, at the discretion and determination of
the Committee, other threshold targets.  Achievement of the Corporate Target
requires 100% achievement of each of the following EPS Targets, Revenue Growth
Targets, and if applicable, Other Threshold Targets.

 

·                  EPS Target — the profitability portion of the Corporate
Target is achieved if the company meets the quarterly profitability threshold
target set by the Committee. There is an upside payment potential of an
additional 10% of each individual’s total bonus amount for achievement of each
incremental profitability metric above the threshold target as set by the
Committee.

 

·                  Revenue Growth Target — the revenue growth portion of the
Corporate Target is achieved by meeting the revenue threshold target set by the
Committee.

 

·                  Other Threshold Targets — The Committee, at its discretion,
may set other Threshold Targets, applied to each participant or any subset
thereof.

 

Individual Target: The Individual Target is based on achievement of goals tied
to the corporate operating plan and strategic objectives.  This target is
achieved by meeting the quarterly individual objectives (MBOs) set by the
individual’s manager.

 

DIRECTION AND ADMINISTRATION

 

· Omnicell’s Chief Executive Officer may adjust the percentage weightings within
the plan to redirect behavior based on changes in the economy, immediate needs
of the company, changes in long-term strategies and individual career growth and
development throughout the fiscal year.

 

· Participation in the Plan is at the discretion of Company management. The
Company reserves the right to make changes to the Plan at any time. The
Committee may alter the incentive payout based on achievement of publicly
announced targets, product milestones, strategic goals, cross functional
teamwork and collaboration, and unforeseen changes in the economy and/or
geopolitical climate.

 

 

--------------------------------------------------------------------------------

 

 